Citation Nr: 9915214	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-21 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for Achilles 
tendinitis of the left heel, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from September 1983 
to August 1987, and from September 1989 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which confirmed and continued a 10 
percent evaluation for Achilles tendinitis of the left heel 
with calcaneal spur.  


FINDINGS OF FACT

1.  Manifestations of the Achilles tendinitis of the left 
heel include moderate tenderness at the insertion of the 
Achilles tendon into the calcaneus, and X-ray evidence of 
very minimal plantar spurring.  

2.  Examination by VA in May 1993 showed no tenderness, 
swelling, or deformity of the left ankle.  The ligaments were 
intact, and the ankle exhibited a full range of motion in all 
directions.  

3.  The veteran has failed without reason to appear for two 
different rating examinations scheduled for him by VA.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
Achilles tendonitis of the left heel have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.655(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5024 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the claim 
for an increased disability rating is well grounded within 
the meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 69, 632 (1992).  The RO has attempted 
to develop the case by scheduling the veteran for more recent 
rating examinations than the most recent one of record, which 
is dated in 1993.  However, for whatever reason, the veteran 
has failed to appear for the examinations as required by 38 
C.F.R. § 3.655 (1998).  The Board finds that the claim has 
been developed for appellate purposes by the RO to the extent 
possible, and that a decision may be rendered at this time.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's schedule for rating 
disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  

The determination of whether an increased evaluation is 
warranted is to be based upon review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Evidence of Record

A review of the service medical records reveals that the 
veteran was seen periodically for complaints during service 
of left heel pain.  

The veteran was accorded a general medical examination by VA 
in January 1992.  He reported that he was inhibited from 
climbing ladders and running.  Clinical examination showed 
tenderness at the insertion of the Achilles tendon to the 
calcaneus bone.  Range of motion was described as "good."  

An X-ray study of the left foot (heel) showed plantar and 
posterior calcaneal spurring, with the bony structures and 
joint spaces about the foot being otherwise unremarkable.  

The examination diagnoses included left heel spur and 
symptomatic left Achilles tendinitis.  

By rating decision dated in March 1992, service connection 
for Achilles tendinitis of the left heel with calcaneal spur 
was granted, and a 10 percent evaluation was assigned, 
effective September 5, 1991, the day following the veteran's 
discharge from active service.  

The veteran was accorded an examination of the feet by VA in 
May 1993.  It was indicated he was a driver for a wholesale 
plumbing parts company.  He stated that he first became 
symptomatic in the 1980's from excessive running during 
physical training in the Navy.  He indicated he had been 
evaluated and had been given inserts for his shoes.  He 
stated that he had frequent pain in the left Achilles tendon 
area, particularly at the end of the day.  He wore an ace 
wrap and changed his shoes frequently.  

Clinical examination of the ankle showed no tenderness, 
swelling, or deformity.  The ligaments were intact both 
medially and laterally.  The ankle had a full range of motion 
in all directions.  There was moderate tenderness at the 
insertion of the Achilles tendon into the calcaneus.  There 
was no plantar surface tenderness.  

An X-ray study of the ankle showed a very minimal plantar 
spur.  No other significant finding was revealed.  There was 
no swelling of the Achilles tendon noted.  The X-ray study 
impression was minimal plantar spur.  

The examination diagnosis was Achilles tendinitis of the left 
heel with a calcaneal spur.  

Evidence of record discloses the veteran was scheduled for 
rating examinations subsequent thereto, but failed to report.  
By communication dated June 25, 1998, the veteran was 
informed that on two occasions he had been scheduled for a 
physical examination at the VA Medical Center in Reno, but 
had failed to attend either one.  He was advised of the 
importance of attending his scheduled VA examination, and was 
told that failure to appear could adversely affect the 
outcome of his claim.  No response from the veteran was 
received.  

Analysis

The veteran's left heel disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Diagnostic Code 5024 provides that tenosynovitis will be 
rated on limitation of motion of the affected body part.  
Under the provisions of Diagnostic Code 5271, limited motion 
of the ankle, which is moderate is 10 percent disabling, 
while limited motion of the ankle which is marked is 
20 percent disabling.  

The Board notes that it considers a tendon to be an 
"associated structure," for which the level of disability is 
usually determined as it affects a joint.  38 C.F.R. §§ 4.40, 
4.45 (1998).  Tendinitis would normally be rated as it 
contributes to limitation of joint motion.  

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disability in joints such as the ankle reside in reductions 
of the normal excursion of movements in different plants.  
Factors include:  Limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.  




The medical findings in this case do not support an increased 
rating based on marked limitation of motion of the left 
ankle.  Indeed, notation was made at the time of examination 
by VA in May 1993 that the veteran was exhibiting a full 
range of motion of the ankle in all directions.  Further, 
other than notation of moderate tenderness at the insertion 
of the Achilles tendon into the calcaneus, clinical 
examination of the ankle was unremarkable, with no plantar 
surface tenderness, swelling, or deformity and the ligaments 
were described as intact.  An X-ray study at that time showed 
plantar spurring, but this was described as very minimal.  It 
was stated that there were no other significant findings.

The Board finds that the probative evidence does not support 
an increased rating based on additional limitation through 
reduction in normal excursion due to pain or to pathology.  
While the veteran complained in 1992 that he was inhibited 
from climbing ladders and running, and he complained of pain 
on examination in 1993, the objective evidence of record does 
not show additional functional loss due to pain or any other 
pathology causing disability for which he is not adequately 
compensated by the current 10 percent rating.  38 C.F.R. 
§§ 4.40, 4.45.  The Board notes that the RO has attempted to 
obtain more detailed information regarding the veteran's 
disability picture, but for whatever reason, he has failed to 
report for scheduled examinations on more than one occasion.  

The factors involved in evaluating disabilities of the 
joints, include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement as indicated by 38 C.F.R. §§ 4.40 and 4.45, but 
except for pain, the presence of other factors enumerated in 
the regulations has not been demonstrated by the evidence 
which is available to the Board.  




ORDER

Entitlement to a rating in excess of 10 percent for Achilles 
tendinitis of the left heel with calcaneal spurring is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 


